United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 21, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-61018
                          Summary Calendar


MUHAMMAD SARFRAZ,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 996 482
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Muhammad Sarfraz, a native and citizen of Pakistan,

petitions for review of an order from the Board of Immigration

Appeals (BIA) denying his motion to reconsider.

     Sarfraz argues that (1) the immigration judge (IJ) abused

her discretion in denying his motion for a continuance while his

labor certification was being adjudicated; (2) the National

Security Entry/Exit Registration System (NSEERS) program was

unconstitutional, and evidence concerning his removability that

was obtained pursuant to his registration under the NSEERS

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-61018
                                  -2-

program should have been excluded from his removal proceedings

because it was unconstitutionally obtained from him; and (3) the

BIA abused its discretion in denying a claim concerning Sarfraz’s

use of his mother’s labor certification for adjustment of status

that it had construed as a motion to reopen.    The BIA declined to

consider arguments similar to Sarfraz’s first two arguments in

its denial of Sarfraz’s motion to reconsider because it already

had considered the arguments in its affirmance of the IJ’s

decision, and the BIA denied the third argument on the merits.

Sarfraz does not address any of the BIA’s stated reasons for

denying these claims.     Accordingly, he has abandoned any

challenge to the BIA’s decision.     See Al-Ra’id v. Ingle, 69 F.3d
28, 33 (5th Cir. 1995).

     Sarfraz also argues for the first time in his petition for

review that his due process rights were violated when the IJ

determined that he was eligible for voluntary departure and that

his case was unfairly treated differently than his brother’s

case.    He also contends that he is entitled to reopen his case

because of his marriage to a United States citizen and because of

the approval of his I-140 application after the BIA denied his

motion to reconsider.    However, because Sarfraz did not exhaust

his administrative remedies concerning these issues by first

raising them before the BIA, this court lacks jurisdiction to

consider them.    See Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir.

2001).
                          No. 05-61018
                               -3-

     Sarfraz’s petition for review is DENIED.   The Government’s

motions for summary affirmance and for dismissal of the case are

DENIED as moot.